Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 10 January 2019 with acknowledgement of a 371 PCT and priority established by German application filed 
12 July 2016.
2.	Claims 15-28 are currently pending.  Claim 1 is an independent claim.  Claims 1-14 have been canceled.
3.	The IDS submitted on 14 January 2019 and 10 August 2020 have been considered. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific asserted utility or a well-established utility.  The claims are directed to a processor device executing white box-masked implementation of cryptographic algorithm AES with a plurality of rounds wherein only round input values are fed into the transformation and masked values are not.  The claims and the specification do not provide clear steps of what results are occurring.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 15-28 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims cite the various limitations executing white boxed masked implementation, however the claims do provide a clear understanding of what steps and results are occurring for the white box-masked implementation.  Therefore the claims are indefinite.  Appropriate correction is required.
Specification
10.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, in paragraphs 15-16, 19-28, and 29, the specification refers to canceled claims.  Appropriate correction is required.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.
 The filing date of the application in which the form is filed determines what form (e.g, PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
 An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to - http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
 12.	Claims 15-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of application 15/525,224 now patent 10,403,174, claims 1-17 of application 15/525,235 now patent 10,249,220, and claims 1-19 of application 15/525,239 now patent 10,438,513.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/features of claimed processor that executes a white box implementation that masked input rounds  exist in the patented applications in similar or different names, essentially performing the same tasks.

13 .	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 101 and 35 U.S.C. 112 first paragraph above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection/rejections above.
Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	Claim 15-22 and 25-28, are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al. U.S. Patent Application No. 2012/0254625 (hereinafter ‘625) in view of Gorissen et al. U.S. Patent Application Publication No. 2016/0323099 (hereinafter ‘099).
As to dependent claim 15, “A processor device having implemented thereon an executable white box-masked implementation of the cryptographic algorithm AES that comprises a plurality of rounds, in which round output values are produced employing round input values x, wherein each round comprises an AddRoundKey transformation in which the round key k is employed, and a SubBytes transformation T” is taught in ‘625 the Abstract, paragraphs 10-14, 21-33, and 75; 
“said white-box round input values being formed from a concatenation of: (i) the round input values x that are masked by means of the invertible masking mapping A, and (ii) obfuscation values y that are likewise masked with the invertible masking mapping A” is shown in ‘625 paragraphs 15, 33, and 150-151;
“wherein from the white-box round input values x' only the (i) round input values x are fed to the SubBytes transformation T, and the (ii) masked obfuscation values y are not” is disclosed in ‘625 paragraph 16, note “While generally such masking is well known, the present 
the following is not explicitly taught in ‘625:
“wherein the implementation is white-box masked, for which purpose, at the round input of at least one or of each round, masked round input values are supplied instead of the round input values x, said masked round input values having been produced in advance by applying an invertible masking mapping A to the round input values x, wherein the white-box masked implementation is hardened in that at the round input of the at least one or of each round, white-box round input values x' are supplied instead of the round input values x” however ‘099 teaches in white box cryptography precomputed (i.e. in advance) look-up tables that utilize inverse calculation in paragraphs 3, and 36-38;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of protecting states of cryptographic process using group auto-morphisms and white box ciphers taught in ‘089 to include a means to use invertible masking map.  One of ordinary skill in the art would have been motivated to perform such a modification improvements are needed to existing white box need improvements to protect against attack see ‘099 paragraphs 2-5.
	As to dependent claim 16, “The processor device according to claim 15, wherein the implementation further comprises within a respective round: an unmasking transformation of the masked input values x in the round input values x' before the SubBytes transformation by means of a masking mapping A.sup.-1 that is inverse to the masking mapping A and that is adapted to feed non-masked round input values x to the SubBytes transformation T, and a remasking 
	As to dependent claim 17, “The processor device according to claim 15, wherein further the round output of at least one or of each round is hardened in that a random invertible affine mapping B is applied at the round output of at least one or of each round, specifically to: (i) the round input values x processed with at least the SubBytes transformation T and (ii) the obfuscation values y--possibly masked with at least the random invertible mapping σ” is shown in ‘625 Abstract and paragraph 235.
	As to dependent claim 18, “The processor device according to claim 15, wherein, instead of the SubBytes transformation, a combined SubBytes transformation T is employed that is formed by a combination of a conventional AES SubBytes transformation S and an AES MixColumns transformation MC, according to T(x)=(MC) S(x)” is disclosed in ‘625 paragraphs 33 and 78.
	As to dependent claim 19, “The processor device according to claim 15, wherein the affine mapping A is further configured such that each bit in the output values of the affine mapping A depends on at least one bit from the obfuscation values y, whereby it is achieved that the output values of the affine mapping A are statistically balanced” is taught in ‘625 paragraphs 150-151.
	As to dependent claim 20, “The processor device according to claim 19, wherein the statistical balance is achieved in that the masking mapping A is formed by a matrix A, in which invertible sub-matrices are supplied for the mapping of the obfuscation values y, wherein in each 
	As to dependent claim 21, “The processor device according to claim 15, wherein the masking mapping A is formed by an invertible affine mapping;  or is composed of one or several affine invertible mappings and one or several arbitrary invertible mappings, so that the masking transformation is invertible as a whole” is shown in ‘625 paragraphs 150-151.
	As to dependent claim 22, “The processor device according to claim 15, wherein the AES comprises a last round that does not comprise a MixColumns transformation, and wherein in the last round a permutation D is additionally applied to: (i) output values of the SubBytes transformation or of the combined SubBytes transformation or of the AddRoundKey transformation;  and (ii) obfuscation values y, which are possibly masked with the random invertible mapping σ” is disclosed in ‘625 paragraphs 33 and 78. 
	As to dependent claim 25, “The processor device according to claim 23, comprising at least one key-dependent table, by means of which a table representation of the key-dependent combined transformation is formed” is taught in ‘099 paragraphs 63 and 82.
	As to dependent claim 26, “The processor device according to claim 25, further comprising a key update device adapted to replace the round key k in the key-dependent table by a new round key k' and to produce an updated key-dependent table thereby” is shown in ‘099 paragraphs 33 and 78.
	As to dependent claim 27, “The processor device according to claim 26, wherein the key update device is adapted to form differential key data from the round key, the new round key and one or several mappings employed for the white-box masking, in particular of the mappings A or/and B or/and σ or/and C, and to form the updated key-dependent table by applying the 
	As to dependent claim 28, “The processor device according to claim 23, wherein the AES is configured as an AES256 with a key length of 256 bits and comprises 14 rounds, and wherein for the invertible affine mapping A applied to the round input values x the same masking mapping A is employed in the rounds 9, 11 and 13 , or alternatively as an AES128 or AES192 configured analogously to the AES256” is taught in ‘625 paragraphs 75

15.	Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al. U.S. Patent Application No. 2012/0254625 (hereinafter ‘625) in view of Girussen et al. U.S. Patent Application Publication No. 2016/0323099 (hereinafter ‘099) in further view of Michiels et al. U.S. Patent Application Publication No. 2010/0080395 (hereinafter ‘395).

	As to dependent claim 23, the following is not explicitly taught in ‘625 and ‘099: “The processor device according to claim 15, wherein the AddRoundKey transformation is provided in the form of a key-dependent combined transformation T* (T(r) (4i+j) (x'), j=0, 1, 2, 3;  or: S ((A(r)j-1(x) xor kj(r));  or: A k(0) xor C-1 (x)), in which there are combined: (i) in at least one or each middle AES round and in the last AES round, wherein middle rounds are understood to mean the rounds with the exception of the first and the last round, the AddRoundKey transformation, applied to output values of the, possibly combined, SubBytes transformation T;  or/and (ii) in the first AES round, the AddRoundKey transformation, applied to non-masked round input values x optionally processed by a permutation C, wherein the masking mapping A 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of protecting states of cryptographic process using group auto-morphisms and white box ciphers taught in ‘089 and ‘099 to include a means to use AddRoundKey transformations.  One of ordinary skill in the art would have been motivated to perform such a modification improvements are needed to existing white box need improvements to protect against attack see ‘395 paragraphs 6-8.

	As to dependent claim 24, “The processor device according to claim 23, wherein the output values of the, possibly combined, SubBytes transformation T are formed by four state bytes x=sj, j=0, 1, 2, 3, wherein the AddRoundKey transformation is applied only to some state bytes, but is not applied to all state bytes” is taught in ‘395 paragraphs 61-64, 81, and 85.

Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

___________________________
___________________________
___________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        27 February 2021